Citation Nr: 1531906	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  02-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia and a depressive disorder.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for schizophrenia. 

The Veteran later testified at a formal hearing conducted by a Hearing Officer at the RO in October 2002.  The transcript of the hearing is associated with the record.  He initially requested a personal hearing before a Veterans Law Judge, but he withdrew that request in November 2002.  38 C.F.R. § 20.704(e) (2014).

In August 2003 and July 2005, the Board remanded for additional development and in a February 2008 decision, the Board denied service connection for schizophrenia.  The Veteran appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims.  In a Memorandum Decision dated in August 2010, the Court vacated the Board's decision and remanded the case.

In October 2011, the Board remanded the claim on appeal for further evidentiary development, to include the scheduling of an additional examination for an opinion as to the etiology of any currently diagnosed psychiatric disorder.  At that time, the Board noted that the Veteran filed a specific claim related to service connection for schizophrenia.  However, the Veteran, who is a lay person, is not competent to diagnose a specific psychiatric disability.  Therefore, VA must consider whether his psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observed that the Veteran has also claimed service connection for a depressive disorder.  Accordingly, the Board recharacterized the issue as service connection for a psychiatric disability.


REMAND

In the Board's previous remand, among other things, the Board specifically requested that the examiner who conducted the requested VA psychiatric examination was to take into account the Veteran's lay statements related to his in-service symptomatology.  The Board's review of the report from the December 2014 examination does not show that the examiner completely responded to that request.  More specifically, while the examiner on several occasions mentioned the Veteran's assertion that his symptoms began in service, instead of further detailed inquiry as to when they developed and periods of exacerbation, such as when he reportedly received treatment for pertinent symptoms in Italy, the examiner emphasized that there was no documentation of any symptom or treatment in service.  That, unfortunately, is not sufficient, because the remand specifically requested that the examiner take the Veteran's lay statements of symptoms during service into account.  Stegall v. West, 11 Vet. App. 268 (1998).  Documentation for statements or testimony is not required for them to have value or to be probative as to a particular fact.

Consequently, the Board finds that it has no alternative but to remand this matter for a VA examination by another VA psychiatrist to comply with all of the directives contained within the Board's previous remand of October 2011.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist who has not previously examined him to ascertain the nature and etiology of any current psychiatric disability, including specifically an assessment as to whether any current disability is etiologically related to service.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every psychiatric disorder currently manifested or which has been manifested at any time during the course of the appeal.  For each identified psychiatric disorder, the examiner should specify state whether it is at least as likely as not (50 percent probability or greater) that that there is a link between the current symptomatology and active military service.  The examiner must take into account the Veteran's lay statements related to in-service symptomatology and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

